UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4878


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL ANTONIO WRIGHT, a/k/a Bugg, a/k/a Derrick Antonio
Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cr-00040-JFA-4)


Submitted:   May 28, 2013                     Decided:   June 6, 2013


Before WILKINSON, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Craig, CRAIG LAW FIRM, PC, Columbia, South Carolina,
for Appellant.    William N. Nettles, United States Attorney,
William K. Witherspoon, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrell       Wright       pled          guilty     to     conspiracy      to   commit

armed    robbery,        18        U.S.C.    § 1951(a)             (2006),     and    aiding       and

abetting the brandishing of a firearm during and in relation to

a crime of violence, 18 U.S.C. §§ 924(c), 2 (2006).                                   He received

a     sentence      of     thirty-seven               months’         imprisonment         for     the

conspiracy        conviction           and        a       consecutive          eighty-four-month

sentence     for         the        § 924(c)          conviction.              Wright      appeals,

contending        that    the       district          court     erred     in     ruling     that    he

played    more     than        a    minor    role         in    the    offenses      and    that    an

enhancement        for     abduction         was          applicable.          U.S.     Sentencing

Guidelines        Manual           §§ 3B1.2(b),            2B3.1(b)(4)(A)         (2011).           We

affirm.

             Wright was employed at a Wild Wing Cafe in Columbia,

South     Carolina.        He        agreed       to        help       Jamario     Ford,     Alfred

Turnipseed, and Carl Woods rob the restaurant.                                   Wright provided

information        about       security       at          the   restaurant,       who      would    be

present, the location of the manager’s office, and where they

would find the safe.                 Wright’s role was                 to open the back door

when the robbers knocked, but the manager unexpectedly went out

the back door to the dumpster, where the robbers had assembled.

They forced the manager back inside the building at gunpoint and

ordered him to take them to the office and open the safe.                                          On

the    way   to    the     office,          the       robbers         encountered     Wright       and

                                                      2
another employee, who were told to lie on the floor.                                         Turnipseed

stole   a   cell      phone       from        the    employee.              From      the    safe,    the

robbers obtained a total of $9956.

            Although the probation officer recommended that Wright

had a minor role in the offenses, the district court determined

that    Wright        was     more       than       a        minor     participant,          see     USSG

§ 3B1.2(b).        The court also overruled Wright’s objection to an

enhancement      for        the   abduction             of    a   person        to    facilitate     the

offense, see USSG § 2B3.1(b)(4)(A).

            We     review         sentences          for       procedural            and    substantive

reasonableness under an abuse of discretion standard.                                          Gall v.

United States, 552 U.S. 38, 51 (2007).                                     Miscalculation of the

Guidelines       range       is      a    significant             procedural           error.        Id.

Although     role      adjustments             are       generally          reviewed         for    clear

error, see United States v. Withers, 100 F.3d 1142, 1147 (4th

Cir. 1996), when the facts are not contested, the issue is a

legal one and review is de novo.                              United States v. Butner, 277
F.3d 481, 488 (4th Cir. 2002).

            A     defendant              is    eligible              for    a    mitigating          role

adjustment       if    he     is     “substantially                  less    culpable        than    the

average participant.”              USSG § 3B1.2 cmt. n.3(A).                          The minor role

adjustment applies to a defendant “who is less culpable than

most other participants, but whose role could not be described

as minimal.”          USSG § 3B1.2(b) cmt. n.5.                        While the determination

                                                     3
of whether the defendant played a minor role depends in part on

a comparison of his conduct with that of other participants, the

“critical inquiry is . . . not just whether the defendant has

done   fewer    bad    acts     than     his    co-defendants,            but   whether    the

defendant’s conduct is material or essential to committing the

offense.”      United States v. Pratt, 239 F.3d 640, 646 (4th Cir.

2001) (noting that a court must measure defendant’s individual

acts   and     relative       culpability          against    the     elements       of    the

offense) (citations omitted).                  The defendant has the burden of

showing by a preponderance of the evidence that he played a

minor role in the offense.                  United States v. Akinkoye, 185 F.3d
192, 202 (4th Cir. 1999).

             Applying      these        principles,          we     conclude       that    the

district court did not err in concluding that the minor role

adjustment was not applicable in Wright’s case.                            Wright provided

material     assistance         to    the    robbers    by        giving    them    critical

information about security at the restaurant and its operation,

and assurance that they would have easy access at the back door.

This level of participation and culpability was not minimal.

             With respect to the abduction enhancement, a victim is

“abducted”     if     he   is    “forced       to   accompany        an    offender       to   a

different location.”                 USSG § 1B1.1 cmt. n.1(A).                  “[M]ovement

within the confines of a single building can constitute movement

to a different location . . . .”                    United States v. Osborne, 514

                                               4
F.3d 377,    389-90    (4th   Cir.      2008)   (internal      quotation    marks

omitted),      and   “even   a   temporary      abduction    can    constitute   an

abduction for        purposes of the sentencing guidelines.”                  United

States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996).                       We have

adopted a “flexible, case by case approach to determining when

movement to a different location has occurred.”                      Osborne, 514
F.3d at 390. (internal quotation marks omitted).

               Wright contends that the robbers’ forced movement of

the manager from outside to his office inside the restaurant in

committing the robbery was not clearly an abduction within the

meaning of the Guidelines, as interpreted in Osborne, and that

the district court should have conducted a more nuanced analysis

of the robbers’ actions.             Wright also claims that the movement

of the manager was not sufficient to constitute an abduction and

that,    in    any   case,   the     robbers’      action   was    not   reasonably

foreseeable to him, as required under USSG § 1B1.3(a)(1)(B), for

it to be relevant conduct.              However, the district court found

that, even if the robbery had gone according to plan and Wright

had opened the back door to admit his associates, they would

likely have had to order the manager to go from a location

inside the restaurant to the office so he could open the safe.

We are satisfied that the district court’s finding on this point

was    not    clearly    erroneous    or   unduly    speculative.        Thus,   the

forced movement of the manager by the                  robbers to execute the

                                           5
robbery    was   foreseeable    to    Wright.      We    conclude    that    the

district   court   did    not   err   in   so   concluding,   and    that     the

abduction enhancement applied.

            We therefore affirm the district court’s judgment.                We

dispense    with   oral    argument     because    the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                       6